Citation Nr: 1403177	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of left inguinal hernia.

3.  Entitlement to service connection for bilateral knee disability, including degenerative disc disease (arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  He also had multiple periods of Active Duty for Training (ADCUTRA or training) and Inactive Duty for Training (INACDUTRA or training) in the United States Army Reserve until his retirement in October 2006.

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Roanoke, Virginia that denied service connection for hypertension, residuals of hernia, right shoulder rotator cuff disability, and bilateral knee disability.

The case was remanded by Board decision in December 2011.

By Board decision in June 2013, service connection for right shoulder disability was granted.  This is the full grant of that benefit sought on appeal and it is no longer for appellate consideration.  The issues of entitlement to service connection for hypertension, residuals of hernia, and bilateral knee disability were remanded for further development.


FINDINGS OF FACT

1.  Hypertension was not manifested during active duty or ACDUTRA, was not compensably disabling within one year of separation from service, and is unrelated to service or training.

2.  Left inguinal hernia was not shown during service; the record does not document that the Veteran sustained a right inguinal hernia during a period of ACDUTRA or that it is the result of injury during INADUTRA.  

3.  A right knee disorder or injury was not manifested during active duty and is unrelated to service; arthritis was not demonstrated within one year of discharge from service. 

4.  The record does not document that the Veteran injured the right knee during a period of ACDUTRA or INADUTRA, or that degenerative disc disease was manifested during a period of ACDUTRA.

5.  A left knee disorder or injury was not manifested during active duty and is unrelated to service; arthritis was not demonstrated within one year of discharge from service. 

6.  The record does not document that the Veteran injured the left knee during a period of ACDUTRA or INADUTRA, or that degenerative disc disease was incurred during ACDUTRA.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service or training, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 101(21)(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Residuals of left inguinal hernia were not incurred in or aggravated by service or training.  38 U.S.C.A. §§ 101(21)(24), 1110, 1131, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2013).

3.  Right knee disability, including arthritis, was not incurred in or aggravated by service or training, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 101(21)(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  Left knee disability was not incurred in or aggravated by service or training, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 101(21)(24), 1101, 1110, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in April and November 2007 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include securing private records, VA clinical data, and obtaining VA compensation examinations that are determined to be adequate for adjudication purposes.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for hypertension, residuals of left inguinal hernia and bilateral knee disability are ready to be considered on the merits.

Pertinent Law and Regulations - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes active duty, or any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21)(24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from myocardial infarction or cardiac arrest while performing INACDUTRA. Id.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension and/or arthritis or degenerative joint disease become manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.


Factual Background and Legal Analysis

1. Service connection for hypertension.

The Veteran asserts that he developed hypertension in the mid to late 1990s while serving in the Army Reserve.  

The Veteran's service treatment records reflect that on service entrance examination between March and May 1979, a blood pressure reading of 140/90 was recorded.  Subsequent service treatment records do not refer to elevated blood pressure readings or hypertension.  On an [undated]examination for discharge from active duty, a blood pressure reading of 153/90 was shown.

The Veteran denied hypertension in April 1996 on a Report of Medical History for Reserve purposes.

Tricare outpatient records dating from 2003 reflect that the Veteran was seen for a blood pressure check in the Occupational Health Clinic in May 2004 and had a blood pressure reading of 136/95.  He returned for follow-up in June 2004 after complaints of dizziness.  A blood pressure reading of 143/100 was recorded.  Poorly controlled hypertension was diagnosed. 

A Reserve physical examination report dated in March 2006 indicated that the Veteran had had high blood pressure for two years for which he had been placed on medication. 

The Veteran was afforded a VA hypertension examination in June 2012 for compensation and pension purposes.  He stated that he could not recall when hypertension was found but thought it had been in 1994 while he was in the Army Reserve.  He said that blood pressure was borderline high while he was in training at Fort Jackson and that treatment was started when he experienced dizziness.  The examiner noted that review of VA treatment records showed a blood pressure reading of 159/79 in August 2000 that was not treated.  Following examination, the examiner determined that hypertension was as least as likely as not incurred during the Veteran's Reserve service.

In view of the above, there is no medical evidence of hypertension during active duty service or for many years thereafter.  It is arguable that the appellant had a borderline elevated diastolic reading at service entrance in 1979.  However, service treatment records do not reveal more than an isolated marginally elevated reading.  It is possible to have occasional elevated ratings without a finding of hypertension.  No reference to hypertension was recorded throughout active service or on service discharge examination in 1982.  Hypertension was not diagnosed or clinically established until 2004, more than 20 years after discharge from active duty.  There is no competent evidence of a nexus between currently diagnosed hypertension and active duty service.  Accordingly, service connection for hypertension is not warranted by direct incurrence and under the presumptive provisions of 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board acknowledges the VA examiner's opinion in June 2012 that links hypertension to serving in the Army Reserve.  However, under § 101(24), if an application relates to a period of ACDUTRA or INACDUTRA, the disability for which service connection is sought must have manifested itself during that period from a disease or injury incurred or aggravated during that period.  The record does not reflect that hypertension was diagnosed or otherwise demonstrated during a period of ACDUTRA.  Additionally, hypertension does not qualify as an injury for the purposes of establishing service connection during INACDUTRA.  As such, hypertension may not be found to be related to ACDUTRA or INACDUTRA.  The examiner's opinion appears to be based in part on a history provided by the Veteran, which is not confirmed by the clinical record, which, as noted, fails to reveal the presence of hypertension during any period of training.

The Board has carefully considered the appellant's lay statements and history attributing hypertension to his Reserves training.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  For the forgoing reasons, however, the Board concludes that the preponderance of the evidence is against the claim and service connection for hypertension must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

2.  Service connection for inguinal hernia.

The Veteran's service treatment records do not reflect complaints referable to hernia.  He denied hernia in April 1996 on a Reserve Report of Medical History and the abdomen and viscera, including hernia, were evaluated as normal.  As such, the Board must find that left inguinal hernia is not of service onset.

Moreover, the appellant does not contend that inguinal hernia was incurred in service.  Rather, he asserts that while serving on a week-end drill in June 2006, he helped a soldier unload weapons off a truck and pulled a muscle.  He related that weeks later, he developed a knot in the groin area and sought treatment at a VA hospital where he was told he had a hernia for which he later had surgery.  

The Board observes that Tricare records dating from 2003 do not refer to complaints pertaining to hernia.  The Veteran underwent physical examinations during a regular follow-up in April 2006 and after a head injury in October 2006, and no complaints referable to the abdomen were recorded.  

VA Emergent Care records dated in August 2006 reflect that the Veteran was treated for hypertension purposes and denied epigastric pain.  It was noted that all other systems were normal.  In January 2007, the appellant presented to VA Emergent Care for evaluation of a knot in the left groin area of two weeks duration.  Left inguinal hernia was diagnosed.  He underwent left inguinal hernia repair in February 2007.  A history of a three-month history of a bulge in the left groin was noted at that time.  It was reported that he did relatively heavy work as a heavy mobile equipment repairman at Fort Eustis. 

The Veteran was afforded a VA examination in June 2012 and inguinal hernia was diagnosed.  He related that he discovered a growing knot of the left groin in 2006 but had surgery in February 2007.  Following examination, the examiner noted that a left inguinal hernia was found in December 2006 or January 2007 a few months after the Veteran retired from the Reserve and that it at least as likely as not occurred while serving in the Reserve.

In this regard, available Reserve records do not indicate that the Veteran sustained a lifting injury to the groin.  The evidence reflects that clinical records in August and October 2006 do not refer to any abdominal complaint.  When seen by VA in mid-January 2007 for a knot in the left groin region, the Veteran was reported to have stated that he had a two week history of such.  His history at that time thus places the onset of left inguinal hernia at the very end of December 2006 or early January 2007, almost three months or more after retiring from the Reserve.  Although, the ensuing operative report notes onset of symptoms three months before, there is no showing of a hernia becoming manifest during ACDUTRA or INACDUTRA.  No history of injury is recorded on either occasion.  As such, the Board finds that left inguinal hernia is of post training onset.  

The Board has considered the VA examiner's opinion in June 2012 that left inguinal hernia is at least as likely as not related to Reserve training.  However, left inguinal hernia was not shown to have become manifest during a period of ACDUTRA, nor is there clinical evidence indicative of the Veteran having sustained groin injury leading to hernia during a period of ACDUTRA or INACDUTRA pursuant to § 101(24).  As such, left inguinal hernia may not be related to INACDUTRA or ACDUTRA.  

The Board has carefully considered the appellant's lay statements and history attributing left inguinal hernia to his Reserve training.  However, his statements in this regard are not found to be probative in the absence of a showing of groin injury during training, and no symptoms of such until after his retirement from the Army Reserve.  For the forgoing reasons, the preponderance of the evidence is against the claim and service connection for left inguinal hernia is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990).


3.  Service connection for bilateral knee disability, including arthritis.

The Veteran's service treatment records do not reflect complaints referable to the knees, and an [undated] separation examination report did not refer to any pertinent defects in this regard.  He denied knee trouble in an April 1996 Reserve Report of Medical History.  

Moreover, the Veteran asserts that he has bilateral knee disability, including arthritis, that is related to many years of running, jumping and other duties as a drill sergeant in the Reserve. 

In this regard, VA outpatient clinical records dated in November 2000 reflect complaints of right knee popping on movement.  In September 2001, it was noted that the Veteran had mild degenerative joint disease from playing basketball as a youth. 

The Veteran was afforded a VA examination in June 2012 and degenerative joint disease of both knees was diagnosed.  He stated that he had had knee problems since 2000.  Following examination, the examiner opined that knee arthritis was at least as likely as not incurred during the Reserve.

The Board finds that there is no evidence of a knee disorder or arthritis during active duty service or for many years thereafter.  Accordingly, service connection for such is not warranted by direct incurrence and under the presumptive provisions of 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board acknowledges the VA examiner's opinion in June 2012 attributing degenerative joint disease to the Veteran's Reserve training.  However, review of the evidence does not disclose that arthritis became manifest during a period of ACDUTRA, nor is there clinical evidence of an injury to either knee during a period of ACDUTRA or INACDUTRA pursuant to § 101(24).  Additionally, arthritis does not qualify as an injury for the purposes of establishing service connection during INACDUTRA and there is no injury to the knees shown during any period of INACDUTRA.  As such, bilateral knee disability, including arthritis, may not be found to be related to ACDUTRA or INACDUTRA.  Again, the examiner's opinion appears to be based on history provided by the appellant, which, as noted above, is not confirmed by the clinical data, and as such, does not provide a sound basis for entering the opinion.

The Board has carefully considered the appellant's lay statements and history attributing bilateral knee arthritis to his Reserve training.  However, the vague assertions that ongoing trauma from running and jumping cannot satisfy the specific requirements of § 101(24) that the disability must have become manifest during ACDUTRA or from injury during ACDUTRA or INACDUTRA.

For the forgoing reasons, the Board concludes that the preponderance of the evidence is against the claim and service connection for bilateral knee disability, including arthritis, must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for residuals of left inguinal hernia is denied.

Service connection for bilateral knee disability, including degenerative disc disease, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


